        Case 4:18-cv-05393-DMR Document 63 Filed 07/15/19 Page 1 of 1



 1   LORI E. ANDRUS (SBN 205816)
     lori@andrusanderson.com
 2   ANDRUS ANDERSON LLP
     155 Montgomery Street, Suite 900
 3   San Francisco, CA 94104
     Telephone:    (415) 986-1400
 4   Facsimile:    (415) 986-1474
 5   Attorney for Plaintiff
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                       OAKLAND DIVISION
11
     JANE DOE,                                         Case No.: 4:18-CV-05393-DMR
12
                      Plaintiff,                       PLAINTIFF’S NOTICE OF
13
                                                       UNAVAILABILITY OF COUNSEL
14           vs.

15   STUART DINNIS,
16                   Defendant.
17
             PLEASE TAKE NOTICE that Lori E. Andrus, Attorney for Plaintiff, will be out of town,
18
     and, thus, unavailable for a court appearance, from July 24, 2019 to August 5, 2019, inclusive.
19

20    DATE: July 15, 2019                            By:         /s/ Lori E. Andrus                   .
21                                                                Lori E. Andrus

22                                                    LORI E. ANDRUS (SBN 205816)
                                                      lori@andrusanderson.com
23                                                    ANDRUS ANDERSON LLP
                                                      155 Montgomery Street, Suite 900
24                                                    San Francisco, CA 94104
                                                      Telephone:    (415) 986-1400
25                                                    Facsimile:    (415) 986-1474

26                                                    Attorney for Plaintiff

27

28
                                                                               Case No.: 4:18-CV-05393-DMR
                              PLAINTIFF’S NOTICE OF UNAVAILABILITY OF COUNSEL
